Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 11/10/2021, with respect to claims 1, 7, and 13 have been fully considered and are persuasive.  The rejections of 8/17/2021 have been withdrawn. 

Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the objections to the claims. The objections to the claims have been withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The amendments made to claims 1 and 7 overcome the prior rejection of record and applicant’s arguments regarding the amendments made to claim 13 are persuasive. All amendments have changed the dependencies of the claimed invention.
	Claims 1, 7, and 13 are allowable for reciting sending and receiving the map “in response to determining that an accuracy of the map of each sub-area is within a predetermined range,” “simulating with a virtual object, motion of the second acquisition entity when acquiring the set of point cloud data; determining a second set of poses of the virtual object when simulating the motion based on the map of the sub-area; and matching the second set of poses with a first set of poses of the second acquisition entity when acquiring the set of point cloud data” in combination with “map conflation” using maps acquired from a plurality of “second acquisition entities” instructed  by a server using a divided reference map. 
	Examiner agrees with applicant regarding arguments on pages 11-13 of applicant’s remarks filed 11/10/2021. Specifically, “Wang is silent about sending the map of the sub-area to the server in response to an accuracy of the sub-area being within a predetermined range” (page 12 para. 2), “Li does not disclose or teach our basic technical substance ‘the accuracy of the generated map can be determined by the accuracy of the results of the simulated positioning…” (page 12 para. 6), and “Luo 
	Additionally, Scott et al. (WO 2014/052969 A1; see reference N on PTO-892; hereinafter Scott) teaches determining the accuracy of gathered point-cloud data by comparing them to control points (see page 8 line 19 – page 9 line 4). However, Scott does not teach determining the accuracy based on matching the pose of the vehicle with determined second poses of a simulated vehicle. Scott also fails to teach sending the data to a server in response to the accuracy being within a predetermined range.
	Therefore, any combination of Luo, Asahara, Kimura, Wang, and Scott fail to disclose the applicant’s invention as a whole. Additionally, there is not sufficient motivation to combine all Luo, Asahara, Kimura, and Scott or Wang, Asahara, Li, and Scott.
	Claims 2-6, 9-12, 14-17, and 20 are allowable because they are dependent on claims 1, 7, and 13 and further define and limit the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662